Citation Nr: 0324693	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  95-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from March 1970 to May 1974 
and from January 1976 to May 1977.

This appeal arises from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that inter alia denied service 
connection for a nervous condition.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

In a September 2002 decision, the Board adjudicated other 
claims but deferred a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD) or other 
mental disorder pending additional development to be 
undertaken at the Board.  On May 1, 2003, however, the 
regulation that had authorized the Board to develop evidence 
or to cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Thus, the following remand will be 
necessary.    

As noted in the September 2002 Board decision, new claims of 
entitlement to service connection for the right knee, for 
hearing loss, and for chronic obstructive pulmonary disease 
are referred for appropriate action.  


REMAND

The veteran's DD-214 reflects that he had honorable active 
service in the Navy between March 1970 and May 1974.  His 
primary specialty was food service operations.  He also 
served again at a later date; however, the second period of 
service is not relevant to this claim.  An abstract of 
service and medical history reflects that the veteran was 
assigned to duty at Norfolk, Virginia, from June 1970 to June 
1971, and then to the USS Portland (LSD-37) from August 30, 
1971 to February 15, 1974, and back to Norfolk, Virginia, 
until May 1974.  

A diagnosis of PTSD has been given based on the veteran's 
accounts of stressful incidents experienced in Vietnam from 
1969 to 1971.  The veteran has claimed that he participated 
in combat and was wounded three times.  (See June 1994 VA 
psychological evaluation and August 2003 psychiatric 
examination).  His medical records are silent for such wounds 
and, because the record does not tend to verify that the 
veteran participated in combat, or even in Vietnam, 
verification of the claimed stressors and/or claim of combat 
participation in Vietnam must be undertaken.  VA Adjudication 
Procedure Manual M21-1, Part III, Para. 5.14 c (4).

Because an otherwise valid PTSD diagnosis has been made, 
verification of any claimed stressor must be attempted by the 
RO.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to obtain the veteran's official 
personnel file (OPF) from the National 
Personnel Records Center.  

2.  The RO should also attempt to obtain 
up to date VA treatment records, 
including any from 1994 to 1997 and any 
dated since 1999.  The veteran has 
reported recent treatment at Fayetteville 
VA Medical Center.  

3.  The RO should contact the veteran and 
request more detailed information 
regarding his claimed stressors.  He 
should be asked to comment specifically 
about the location and date of each event 
identified; any unit or ship to which he 
was assigned at the time; and the full 
names of other individuals participating; 
in addition to any other identifying 
information that may be relevant.  The 
veteran should be informed that the 
information is necessary to obtain 
supportive evidence and that failure to 
respond may result in an adverse 
determination.  The veteran's response 
should be associated with the claims 
folder.

4.  The RO should then prepare a summary 
of the claimed stressors for submission 
to the U.S. Armed Services Center for 
Research of Unit Records, along with 
copies of his DD Form 214 and any other 
pertinent service document, so that the 
agency can undertake a search for 
information that might corroborate the 
alleged stressors.

5.  After the above development, the RO 
should review the veteran's claim.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, if indicated, the 
case should be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




